DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-21 directed to invention non-elected without traverse.  Accordingly, claims 17-21 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL CLAIMS 17-21.
Allowable Subject Matter/Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically but not limited to, “a main conductive pad unit and a spare conductive pad unit are formed on the supporting base in each sub-pixel area, an anti-reflection layer is disposed on a side of the supporting base adjacent to the main conductive pad unit and the spare conductive pad unit, and an orthographic projection of the anti-reflection layer on the supporting base at least covers an orthographic projection of the spare conductive pad unit on the supporting base” as required by the claim. 
Regarding claim 8, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically but not limited to, “a main conductive pad unit and a spare conductive pad unit are formed on the supporting base in each sub-pixel area, and an anti-reflection layer is disposed on a side of the supporting base adjacent to the main conductive pad unit and the spare conductive pad unit, and an orthographic projection of the anti-reflection layer on the supporting base at least covers an orthographic projection of the spare conductive pad unit on the supporting base” as required by the claim. 
Claims 2-7 and 9-16 are allowed by virtue of their dependencies on claims 1 and 8 respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaji et al. [US 10,700,120 B2] teaches black matrix between the electrodes and the LEDs. Chaji et al. does not teaches an orthographic projection of the anti-reflection layer on the supporting base at least covers an orthographic projection of the spare conductive pad unit on the supporting base.
Han et al. [US 2020/0328196 A1] teaches an absorption layer on the second area, the absorption layer configured to absorb an external light; removing, based on the sub pixel being defective, the absorption layer; and mounting a second micro LED on the second area after removing the absorption layer. Han et al. does not teach a main conductive pad unit and a spare conductive pad unit wherein the anti-reflection layer on the supporting base at least covers an orthographic projection of the spare conductive pad unit on the supporting base.
Bibl et al. [US 8,791,474 B1] teaches a redundant pair of micro LED devices are bonded to the array of bottom electrodes and electrode cover with insulating material. Bibl et al. does not teach an orthographic projection of the anti-reflection layer on the supporting base at least covers an orthographic projection of the spare conductive pad unit on the supporting base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891